Exhibit 10.1

LOGO [g44627g24j50.jpg]

LOAN AND SECURITY AGREEMENT

This LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of April 23, 2010
(the “Effective Date”), between SILICON VALLEY BANK, a California chartered
bank, with its principal place of business at 3003 Tasman Drive, Santa Clara,
California 95054 (FAX (408)                    ) (“Bank”) on the one hand, and
GIGOPTIX, INC., a Delaware corporation, and CHIPX, INCORPORATED, a Delaware
corporation (GigOptix, Inc., together with ChipX, Incorporated, shall
collectively be referred to as (“Borrower”) on the other hand. GigOptix, Inc.
and ChipX, Incorporated, are co-borrowers hereunder for all purposes. Borrower
has its offices at 2300 Geng Road #250, Palo Alto, CA 94303 (FAX (    )
                    ). This Agreement provides the terms on which Bank shall
lend to Borrower and Borrower shall repay Bank. The parties agree as follows:

 

  1 ACCOUNTING AND OTHER TERMS

Accounting terms not defined in this Agreement shall be construed following
GAAP. Calculations and determinations must be made following GAAP. The term
“financial statements” includes the notes and schedules. The terms “including”
and “includes” always mean “including (or includes) without limitation,” in this
or any Loan Document. Capitalized terms in this Agreement shall have the
meanings set forth in Section 13. All other terms contained in this Agreement,
unless otherwise indicated, shall have the meanings provided by the Code, to the
extent such terms are defined therein.

 

  2 LOAN AND TERMS OF PAYMENT

2.1 Promise to Pay. Borrower hereby unconditionally promises to pay Bank the
unpaid principal amount of all Advances hereunder with all interest, fees and
finance charges due thereon as and when due in accordance with this Agreement.

2.1.1 Financing of Accounts.

(a) Availability. Subject to the terms of this Agreement, Borrower may request
that Bank finance specific Eligible Accounts. Bank may, in its sole discretion
in each instance, finance such Eligible Accounts by extending credit to Borrower
in an amount equal to the result of the Advance Rate multiplied by the face
amount of the Eligible Account (the “Advance”). Bank may, in its sole
discretion, change the percentage of the Advance Rate for a particular Eligible
Account on a case-by-case basis. When Bank makes an Advance, the Eligible
Account becomes a “Financed Receivable.”

(b) Maximum Advances. The aggregate face amount of all Financed Receivables
outstanding at any time may not exceed the Facility Amount, and the aggregate
amount of all outstanding Advances at any time may not exceed Three Million
Dollars ($3,000,000).

(c) Borrowing Procedure. Borrower will deliver an Invoice Transmittal for each
Eligible Account it offers. Bank may rely on information set forth in or
provided with the Invoice Transmittal.

(d) Credit Quality; Confirmations. Bank may, at its option, conduct a credit
check of the Account Debtor for each Account requested by Borrower for financing
hereunder in order to approve any such Account Debtor’s credit before agreeing
to finance such Account. Bank may also verify directly with the respective
Account Debtors the validity, amount and other matters relating to the Accounts
(including confirmations of Borrower’s representations in Section 5.3) by means
of mail, telephone or otherwise, either in the name of Borrower or Bank from
time to time in its sole discretion.

(e) Accounts Notification/Collection. Bank may notify any Person owing Borrower
money of Bank’s security interest in the funds and verify and/or collect the
amount of the Account.

 

1



--------------------------------------------------------------------------------

(f) Maturity. Unless otherwise terminated pursuant to subsection 2.1(g) or
(h) below, this Agreement shall terminate and all Obligations outstanding
hereunder shall be immediately due and payable on the Revolving Line Maturity
Date.

(g) Early Termination. This Agreement may be terminated prior to the Revolving
Line Maturity Date as follows: (i) by Borrower, effective three Business Days
after written notice of termination is given to Bank; or (ii) by Bank at any
time after the occurrence of an Event of Default, without notice, effective
immediately. If this Agreement is terminated (A) by Bank in accordance with
clause (ii) in the foregoing sentence, or (B) by Borrower for any reason,
Borrower shall pay to Bank a termination fee in an amount equal to one percent
(1%) of the maximum commitment amount for Advances, which amount equals $30,000
(the “Early Termination Fee”). The Early Termination Fee shall be due and
payable on the effective date of such termination and thereafter shall bear
interest at a rate equal to the highest rate applicable to any of the
Obligations. Notwithstanding the foregoing, Bank agrees to waive the Early
Termination Fee if Bank agrees to refinance and re-document this Agreement under
another division or affiliate of Bank (in its sole and exclusive discretion)
prior to the Revolving Line Maturity Date.

(h) Bank’s Discretion. Notwithstanding anything to the contrary contained
herein, Bank is not obligated to finance any Eligible Accounts. Bank and
Borrower hereby acknowledge and agree that Bank’s agreement to finance Eligible
Accounts hereunder is discretionary in each instance. Accordingly, there shall
not be any recourse to Bank, nor liability of Bank, on account of any delay in
Bank’s making of, and/or any decline by Bank to make, any loan or advance
requested hereunder. In addition, this Agreement may be terminated by Borrower
or Bank at any time.

2.1.2 Term Loan.

(a) Availability.

(i) Bank shall make a term loan available to Borrower in an amount up to Four
Hundred Thousand Dollars ($400,000) on the Effective Date, subject to the
satisfaction of the terms and conditions of this Agreement. The Term Loan is for
the purpose of refinancing outstanding obligations of Borrower to Agility
Capital, LLC.

(ii) Subject to the prior satisfaction of all other applicable conditions to the
making of a Term Loan set forth in this Agreement, to obtain the Term Loan
advance, Borrower shall deliver to Bank by electronic mail or facsimile a
completed Payment/Advance Form in the form of Exhibit B hereto executed by a
Responsible Officer or his or her designee. Bank shall credit the Term Loan
advance to the Designated Deposit Account. There shall be one Term Loan advance.

(b) Repayment. The Term Loan Advance shall immediately amortize and be payable
in eighteen (18) equal payments of principal and interest beginning on May 1,
2010, and continuing on the first (1st) day of each month thereafter.
Notwithstanding the foregoing, all unpaid principal and interest on the Term
Loan Advance shall be due on the Term Loan Maturity Date.

(c) Prepayment.

(i) Voluntary Prepayment. At Borrower’s option, so long as an Event of Default
has not occurred and is not continuing, Borrower shall have the option to prepay
all, but not less than all, of the Term Loan then outstanding under this
Agreement, provided Borrower (a) provides written notice to Bank of its election
to exercise to prepay the Term Loan at least thirty (30) days prior to such
prepayment, and (b) pays, on the date of the prepayment (i) all accrued and
unpaid interest with respect to the Term Loan through the date the prepayment is
made; (ii) all unpaid principal with respect to the Term Loan; and (iii) all
other sums, if any, that shall have become due and payable with respect to this
Agreement.

(ii) Involuntary Prepayment. If the Term Loan has become due and payable
according to the terms hereof because of the occurrence and continuance of an
Event of Default,

 

2



--------------------------------------------------------------------------------

Borrower shall immediately pay to Bank all sums owing thereon. This shall
include, at Bank’s option, all principal outstanding, all accrued and unpaid
interest, any Make Whole Premium, all attorneys’ and professional fees and
costs, court costs and expenses, and all other sums, if any, that shall have
become due and payable with respect to this Agreement.

(d) Interest on the Term Loan. The principal amount outstanding under the Term
Loan shall accrue interest at a rate per annum equal to nine percent
(9.00%) fixed, which interest shall be payable monthly. Immediately upon the
occurrence and during the continuance of an Event of Default, Obligations
including those under the Term Loan shall bear interest at the Default Rate.
Interest shall be computed on the basis of a 360-day year for the actual number
of days elapsed. Bank may debit any of Borrower’s deposit accounts for principal
and interest payments or any other amounts Borrower owes Bank when due. These
debits shall not constitute a set-off.

2.2 Collections, Finance Charges, Remittances and Fees. The Obligations shall be
subject to the following fees and Finance Charges. Unpaid fees and Finance
Charges may, in Bank’s discretion, accrued interest and fees as described in
Section 9.2 hereof.

2.2.1 Collections. Collections will be credited to the Financed Receivable
Balance for such Financed Receivable, but if there is an Event of Default, Bank
may apply Collections to the Obligations in any order it chooses. If Bank
receives a payment for both a Financed Receivable and a non-Financed Receivable,
the funds will first be applied to the Financed Receivable and, if there is no
Event of Default then existing, the excess will be remitted to Borrower, subject
to Section 2.2.9.

2.2.2 Facility Fee. A fully earned, non-refundable facility fee of Twenty
Thousand Dollars ($20,000) is due upon execution of this Agreement.

2.2.3 Anniversary Fee. A fully earned fee in the amount of Fifteen Thousand
Dollars ($15,000) is due one year from the Effective Date of this Agreement.

2.2.4 Finance Charges. In computing Finance Charges on the Obligations under
this Agreement, all Collections received by Bank shall be deemed applied by Bank
on account of the Obligations three (3) Business Days after receipt of the
Collections. Borrower will pay a finance charge (the “Finance Charge”) on each
Financed Receivable which is equal to the Applicable Rate divided by 360
multiplied by the number of days each such Financed Receivable is outstanding
multiplied by the outstanding Financed Receivable Balance. The Finance Charge is
payable on the date when the Advance made based on such Financed Receivable is
payable in accordance with Section 2.3 hereof. After an Event of Default, the
Applicable Rate will increase an additional five percent (5.0%) per annum
effective immediately upon the occurrence of such Event of Default.

2.2.5 Collateral Handling Fee. Borrower will pay to Bank a collateral handling
fee as set forth herein (the “Collateral Handling Fee.”).

(a) The Collateral Handling Fee shall be equal to 0.30% per month of the
Financed Receivable Balance for each Financed Receivable outstanding, based upon
a 360 day year (“Standard CH Fee”); however, at such time that Borrower reports
(in its financial reports provided to Bank and aggregated as necessary pursuant
to Section 6.2 below) a positive EBITDA for two (2) consecutive fiscal quarters,
the Collateral Handling Fee shall be reduced, subject to the terms herein, and
made equal to 0.20% per month of the Financed Receivable Balance for each
Financed Receivable outstanding, based upon a 360 day year (the “Reduced CH
Fee”). Notwithstanding the foregoing, the Reduced CH Fee shall be terminated and
the Standard CH Fee shall thereafter be in effect if Borrower, after qualifying
for the Reduced CH Fee, thereafter reports EBITDA in an amount of less than
$1.00 during any fiscal quarter.

(b) The fee described in subsection (a) above is charged on a daily basis and is
equal to the effective Collateral Handling Fee divided by 30, multiplied by the
number of days each such Financed Receivable is outstanding, multiplied by the
outstanding Financed Receivable Balance. The Collateral Handling Fee is payable
on the date when the Advance made based on such Financed Receivable is payable
in accordance with Section 2.3 hereof. In computing Collateral Handling Fees
under this Agreement, all Collections

 

3



--------------------------------------------------------------------------------

received by Bank shall be deemed applied by Bank on account of Obligations three
(3) Business Days after receipt of the Collections. The Collateral Handling Fee
will increase by an additional 0.50% effective immediately upon an Event of
Default.

2.2.6 Early Termination Fee. An Early Termination Fee, if applicable.

2.2.7 Make Whole Premium. A Make Whole Premium, if applicable.

2.2.8 Accounting. After each Reconciliation Period, Bank will provide an
accounting of the transactions for that Reconciliation Period, including the
amount of all Financed Receivables, all Collections, Adjustments, Finance
Charges, Collateral Handling Fee, and the Facility Fee. If Borrower does not
object to the accounting in writing within thirty (30) days it shall be
considered accurate. All Finance Charges and other interest and fees are
calculated on the basis of a 360 day year and actual days elapsed.

2.2.9 Deductions. Bank may deduct fees, Finance Charges, Advances which become
due pursuant to Section 2.3, and other amounts due pursuant to this Agreement
from any Advances made or Collections received by Bank.

2.2.10 Lockbox; Account Collection Services.

(a) Borrower shall direct each Account Debtor (and each depository institution
where proceeds of Accounts are on deposit) to remit payments with respect to the
Accounts to a lockbox account established with Bank or to wire transfer payments
to a cash collateral account that Bank controls (collectively, the “Lockbox”).
It will be considered an immediate Event of Default if the Lockbox is not set-up
and operational within forty-five (45) days from the date of such direction by
Bank.

(b) Until such Lockbox is established, the proceeds of the Accounts shall be
paid by the Account Debtors to an address consented to by Bank. Upon receipt by
Borrower of such proceeds, the Borrower shall immediately transfer and deliver
the same to Bank, along with a detailed cash receipts journal. Provided no Event
of Default exists or an event that with notice or lapse of time will be an Event
of Default, within three (3) days of receipt of such amounts by Bank, Bank will
turn over to Borrower the proceeds of the Accounts other than Collections with
respect to Financed Receivables and the amount of Collections in excess of the
amounts for which Bank has made an Advance to Borrower, less any amounts due to
Bank, such as the Finance Charge, the Facility Fee, payments due to Bank, other
fees and expenses, or otherwise; provided, however, Bank may hold such excess
amount with respect to Financed Receivables as a reserve until the end of the
applicable Reconciliation Period if Bank, in its discretion, determines that
other Financed Receivable(s) may no longer qualify as an Eligible Account at any
time prior to the end of the subject Reconciliation Period. This Section does
not impose any affirmative duty on Bank to perform any act other than as
specifically set forth herein. All Accounts and the proceeds thereof are
Collateral and if an Event of Default occurs, Bank may apply the proceeds of
such Accounts to the Obligations.

2.2.11 Good Faith Deposit. Borrower has paid to Bank a deposit of Twenty
Thousand Dollars ($20,000) (the “Good Faith Deposit”) to initiate Bank’s due
diligence review process and to pay Bank Expenses. Any portion of the Good Faith
Deposit not utilized to pay Bank Expenses will be applied to the Facility Fee.

2.3 Repayment of Advances; Adjustments.

2.3.1 Repayment. Borrower will repay each Advance on the earliest of: (a) the
date on which payment is received of the Financed Receivable with respect to
which the Advance was made, (b) the date on which the Financed Receivable is no
longer an Eligible Account, (c) the date on which any Adjustment is asserted to
the Financed Receivable (but only to the extent of the Adjustment if the
Financed Receivable remains otherwise an Eligible Account), (d) the date on
which there is a breach of any warranty or representation set forth in
Section 5.3, or (e) the Revolving Line Maturity Date (or any earlier
termination). Each payment will also include all

 

4



--------------------------------------------------------------------------------

accrued Finance Charges and Collateral Handling Fees with respect to such
Advance and all other amounts then due and payable hereunder.

2.3.2 Repayment on Event of Default. When there is an Event of Default, Borrower
will, if Bank demands (or, upon the occurrence of an Event of Default under
Section 8.5, immediately without notice or demand from Bank) repay all of the
Advances. The demand may, at Bank’s option, include the Advance for each
Financed Receivable then outstanding and all accrued Finance Charges, the Early
Termination Fee, the Collateral Handling Fee, attorneys’ and professional fees,
court costs and expenses, and any other Obligations.

2.3.3 Debit of Accounts. Bank may debit any of Borrower’s deposit accounts for
payments or any amounts Borrower owes Bank hereunder. Bank shall promptly notify
Borrower when it debits Borrower’s accounts. These debits shall not constitute a
set-off.

2.3.4 Adjustments. If at any time during the term of this Agreement any Account
Debtor asserts an Adjustment or if Borrower issues a credit memorandum or if any
of the representations, warranties or covenants set forth in Section 5.3 are no
longer true in all material respects, Borrower will promptly advise Bank.

2.4 Power of Attorney. Borrower irrevocably appoints Bank and its successors and
assigns as attorney-in-fact and authorizes Bank, regardless of whether there has
been an Event of Default, to: (a) sell, assign, transfer, pledge, compromise, or
discharge all or any part of the Financed Receivables; (b) demand, collect, sue,
and give releases to any Account Debtor for monies due and compromise,
prosecute, or defend any action, claim, case or proceeding about the Financed
Receivables, including filing a claim or voting a claim in any bankruptcy case
in Bank’s or Borrower’s name, as Bank chooses; (c) prepare, file and sign
Borrower’s name on any notice, claim, assignment, demand, draft, or notice of or
satisfaction of lien or mechanics’ lien or similar document; (d) notify all
Account Debtors to pay Bank directly; (e) receive, open, and dispose of mail
addressed to Borrower; (f) endorse Borrower’s name on checks or other
instruments (to the extent necessary to pay amounts owed pursuant to this
Agreement); and (g) execute on Borrower’s behalf any instruments, documents,
financing statements to perfect Bank’s interests in the Financed Receivables and
Collateral and do all acts and things necessary or expedient, as determined
solely and exclusively by Bank, to protect, preserve, and otherwise enforce
Bank’s rights and remedies under this Agreement, as directed by Bank.

 

  3 CONDITIONS OF LOANS

3.1 Conditions Precedent to Initial Advance/ Term Loan Advance. Bank’s agreement
to make the initial Advance is subject to the condition precedent that Bank
shall have received, in form and substance satisfactory to Bank, such documents,
and completion of such other matters, as Bank may reasonably deem necessary or
appropriate, including, without limitation:

(a) certificates of the Secretary of Borrower with respect to articles, bylaws,
incumbency and resolutions authorizing the execution and delivery of this
Agreement;

(b) a Perfection Certificate by Borrower;

(c) IP Agreements;

(d) the original Warrants to purchase stock;

(e) the other Loan Documents to which Borrower is a party;

(f) evidence satisfactory to Bank in its sole discretion that Borrower’s
obligations to Bridge Bank, N.A. will be/ are being repaid in full with the
proceeds of the initial Advance.

(g) evidence satisfactory to Bank in its sole discretion that Borrower’s
obligations to Agility Capital, LLC will be/ are being repaid in full with the
proceeds of the Term Loan Advance.

 

5



--------------------------------------------------------------------------------

(h) evidence satisfactory to Bank that the insurance policies required by
Section 6.4 hereof are in full force and effect, together with appropriate
evidence showing lender loss payable and/or additional insured clauses or
endorsements in favor of Bank;

(i) payment of the fees and Bank Expenses then due and payable;

(j) Certificate of Borrowers’ Good Standing/Legal Existence (Delaware);

(k) Certificate of Borrowers’ foreign qualification to conduct business in
California or any other states deemed appropriate in Bank’s reasonable
discretion;

(l) Guaranties by the Guarantors;

(m) Security Agreements between Guarantors and Bank with respect to the
intellectual property of Guarantors;

(n) Intentionally omitted.

(o) Certificates of Guarantors’ Good Standing/Legal Existence in their states of
registration; and

(p) such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

3.2 Conditions Precedent to all Advances. Bank’s agreement to make each Advance,
including the initial Advance, is subject to the following:

(a) receipt of the Invoice Transmittal;

(b) Bank shall have (at its option) conducted the confirmations and
verifications as described in Section 2.1.1 (d); and

(c) each of the representations and warranties in Section 5 shall be true on the
date of the Invoice Transmittal and on the effective date of each Advance and no
Event of Default shall have occurred and be continuing, or result from the
Advance. Each Advance is Borrower’s representation and warranty on that date
that the representations and warranties in Section 5 remain true.

 

  4 CREATION OF SECURITY INTEREST

4.1 Grant of Security Interest. Borrower hereby grants Bank, to secure the
payment and performance in full of all of the Obligations and the performance of
each of Borrower’s duties under the Loan Documents, a continuing security
interest in, and pledges and assigns to Bank, the Collateral, wherever located,
whether now owned or hereafter acquired or arising, and all proceeds and
products thereof. Borrower warrants and represents that the security interest
granted herein shall be a first priority security interest in the Collateral.

If the Agreement is terminated, Bank’s lien and security interest in the
Collateral shall continue until Borrower fully satisfies its Obligations. If
Borrower shall at any time, acquire a commercial tort claim, Borrower shall
promptly notify Bank in a writing signed by Borrower of the brief details
thereof and grant to Bank in such writing a security interest therein and in the
proceeds thereof, all upon the terms of this Agreement, with such writing to be
in form and substance satisfactory to Bank.

4.2 Authorization to File Financing Statements. Borrower hereby authorizes Bank
to file financing statements, without notice to Borrower, with all appropriate
jurisdictions in order to perfect or protect

 

6



--------------------------------------------------------------------------------

Bank’s interest or rights hereunder, which financing statements may indicate the
Collateral as “all assets of the Debtor” or words of similar effect, or as being
of an equal or lesser scope, or with greater detail, all in Bank’s discretion.

 

  5 REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants as follows:

5.1 Due Organization and Authorization. Borrower and each of its Subsidiaries
are duly existing and in good standing as a Registered Organization in their
respective jurisdictions of formation and are qualified and licensed to do
business and are in good standing in any jurisdiction in which the conduct of
their respective business or ownership of property requires that they be
qualified except where the failure to do so could not reasonably be expected to
have a material adverse effect on Borrower’s business. In connection with this
Agreement, Borrower has delivered to Bank a completed Perfection Certificate
signed by Borrower. Borrower represents and warrants to Bank that (a) Borrower’s
exact legal name is that indicated on the Perfection Certificate and on the
signature page hereof; (b) Borrower is an organization of the type and is
organized in the jurisdiction set forth in the Perfection Certificate; (c) the
Perfection Certificate accurately sets forth Borrower’s organizational
identification number or accurately states that Borrower has none; (d) the
Perfection Certificate accurately sets forth Borrower’s place of business, or,
if more than one, its chief executive office as well as Borrower’s mailing
address (if different than its chief executive office); (e) Borrower (and each
of its predecessors) has not, in the past five (5) years, changed its
jurisdiction of formation, organizational structure or type, or any
organizational number assigned by its jurisdiction; and (f) all other
information set forth on the Perfection Certificate pertaining to Borrower and
each of its Subsidiaries is accurate and complete (it being understood and
agreed that Borrower may from time to time update certain information in the
Perfection Certificate after the Effective Date to the extent permitted by one
or more specific provisions in this Agreement).

The execution, delivery and performance by Borrower of the Loan Documents to
which it is a party have been duly authorized, and do not (i) conflict with any
of Borrower’s organizational documents, (ii) contravene, conflict with,
constitute a default under or violate any material Requirement of Law,
(iii) contravene, conflict or violate any applicable order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority by
which Borrower or any its Subsidiaries or any of their property or assets may be
bound or affected, (iv) require any action by, filing with or Governmental
Approval from any Governmental Authority (except such Governmental Approvals
which have already been obtained and are in full force and effect) or
(v) constitute an event of default under any material agreement by which
Borrower is bound. Borrower is not in default under any agreement to which it is
a party or by which it is bound in which the default could have a material
adverse effect on Borrower’s business.

5.2 Collateral. Borrower has good title, has rights in, and the power to
transfer each item of the Collateral upon which it purports to grant a Lien
hereunder, free and clear of any and all Liens except Permitted Liens. Borrower
has no deposit accounts in the United States other than the deposit accounts
with Bank, the deposit accounts, if any, described in the Perfection Certificate
delivered to Bank in connection herewith, or of which Borrower has given Bank
notice and taken such actions as are necessary to give Bank a perfected security
interest therein. The accounts are bona fide, existing obligations of the
Account Debtors.

The Collateral is not in the possession of any third party bailee (such as a
warehouse) except as otherwise provided in the Perfection Certificate. None of
the components of the Collateral shall be maintained at locations other than as
provided in the Perfection Certificate or as Borrower has given Bank notice
pursuant to Section 7.2. In the event that Borrower, after the date hereof,
intends to store or otherwise deliver any portion of the Collateral to a bailee,
then Borrower will first receive the written consent of Bank and such bailee
must execute and deliver a bailee agreement in form and substance satisfactory
to Bank in its sole discretion.

Borrower is the sole owner of its intellectual property, except for
non-exclusive licenses granted to its customers in the ordinary course of
business. Each patent is valid and enforceable, and no part of the intellectual
property has been judged invalid or unenforceable, in whole or in part, and to
the best of Borrower’s knowledge, no claim has been made that any part of the
intellectual property violates the rights of any third party except to the
extent such claim could not reasonably be expected to have a material adverse
effect on Borrower’s business.

 

7



--------------------------------------------------------------------------------

Except as noted on the Perfection Certificate, Borrower is not a party to, nor
is bound by, any material license or other agreement with respect to which
Borrower is licensee that prohibits or otherwise restricts Borrower from
granting a security interest in Borrower’s interest in such license or agreement
or any other property. Borrower shall provide written notice to Bank within 30
days of entering or becoming bound by any such license or agreement which is
reasonably likely to have a material impact on Borrower’s business or financial
condition (other than over-the-counter software that is commercially available
to the public). Borrower shall take such steps as Bank requests to obtain the
consent of, or wavier by, any person whose consent or waiver is necessary for
all such licenses or contract rights to be deemed “Collateral” and for Bank to
have a security interest in it that might otherwise be restricted or prohibited
by law or by the terms of any such license or agreement (such consent or
authorization may include a licensor’s agreement to a contingent assignment of
the license to Bank if Bank determines that is necessary in its good faith
judgment), whether now existing or entered into in the future.

Without prior consent from Bank, Borrower shall not enter into, or become bound
by, any such license or agreement which is reasonably likely to have a material
impact on Borrower’s business or financial condition. Borrower shall take such
steps as Bank requests to obtain the consent of, or waiver by, any person whose
consent or waiver is necessary for all such licenses or contract rights to be
deemed “Collateral” and for Bank to have a security interest in it that might
otherwise be restricted or prohibited by law or by the terms of any such license
or agreement, whether now existing or entered into in the future.

5.3 Financed Receivables. Borrower represents and warrants for each Financed
Receivable:

(a) Each Financed Receivable is an Eligible Account;

(b) Borrower has the right to sell, transfer, assign and encumber such Financed
Receivable;

(c) The correct amount is on the Invoice Transmittal and is not disputed;

(d) Payment is not contingent on any obligation or contract and Borrower has
fulfilled all its obligations as of the Invoice Transmittal date;

(e) Each Financed Receivable is based on an actual sale and delivery of goods
and/or services rendered, is due to Borrower, is not past due or in default, has
not been previously sold, assigned, transferred, or pledged and is free of any
liens, security interests and encumbrances other than Permitted Liens;

(f) There are no defenses, offsets, counterclaims or agreements for which the
Account Debtor may claim any deduction or discount;

(g) Borrower reasonably believes no Account Debtor is insolvent or subject to
any Insolvency Proceedings;

(h) Borrower has not filed or had filed against it Insolvency Proceedings and
does not anticipate any filing;

(i) Bank has the right to endorse and/ or require Borrower to endorse all
payments received on Financed Receivables and all proceeds of Collateral; and

(j) No representation, warranty or other statement of Borrower in any
certificate or written statement given to Bank contains any untrue statement of
a material fact or omits to state a material fact necessary to make the
statement contained in the certificates or statement not misleading.

5.4 Litigation. There are no actions or proceedings pending or, to the knowledge
of Borrower’s Responsible Officers or legal counsel, threatened by or against
Borrower or any Subsidiary in which an adverse decision could reasonably be
expected to cause a Material Adverse Change.

 

8



--------------------------------------------------------------------------------

5.5 No Material Deviation in Financial Statements. All consolidated financial
statements for Borrower and any Subsidiary delivered to Bank fairly present in
all material respects Borrower’s consolidated financial condition and Borrower’s
consolidated results of operations. There has not been any material
deterioration in Borrower’s consolidated financial condition since the date of
the most recent financial statements submitted to Bank.

5.6 Solvency. The fair salable value of Borrower’s assets (including goodwill
minus disposition costs) exceeds the fair value of its liabilities; Borrower is
not left with unreasonably small capital after the transactions contemplated by
this Agreement; and Borrower is able to pay its debts (including trade debts) as
they mature.

5.7 Regulatory Compliance. Borrower is not an “investment company” or a company
“controlled” by an “investment company” under the Investment Company Act.
Borrower is not engaged as one of its important activities in extending credit
for margin stock (under Regulations X, T and U of the Federal Reserve Board of
Governors). Borrower has complied in all material respects with the Federal Fair
Labor Standards Act. Borrower has not violated any laws, ordinances or rules,
the violation of which could reasonably be expected to cause a Material Adverse
Change. None of Borrower’s or any Subsidiary’s properties or assets has been
used by Borrower or any Subsidiary or, to the best of Borrower’s knowledge, by
previous Persons, in disposing, producing, storing, treating, or transporting
any hazardous substance other than legally. Borrower and each Subsidiary have
timely filed all required tax returns and paid, or made adequate provision to
pay, all material taxes, except those being contested in good faith with
adequate reserves under GAAP. Borrower and each Subsidiary have obtained all
consents, approvals and authorizations of, made all declarations or filings
with, and given all notices to, all government authorities that are necessary to
continue its business as currently conducted except where the failure to obtain
or make such consents, declarations, notices or filings would not reasonably be
expected to cause a Material Adverse Change. Borrower and each of its
Subsidiaries have obtained all consents, approvals and authorizations of, made
all declarations or filings with, and given all notices to, all Government
Authorities that are necessary to continue their respective businesses as
currently conducted.

No certificate, authorization, permit, consent, approval, order, license,
exemption from, or filing or registration or qualification with, any
Governmental Authority or any Requirement of Law is or will be required to
authorize, or is otherwise required in connection with Borrower’s performance of
its obligations under the Loan Documents and the creation of the Liens described
in and granted by Borrower pursuant to the Loan Documents.

5.8 Subsidiaries. Borrower does not own any stock, partnership interest or other
equity securities except for Permitted Investments.

5.9 Full Disclosure. No written representation, warranty or other statement of
Borrower in any certificate or written statement given to Bank, as of the date
such representations, warranties, or other statements were made, taken together
with all such written certificates and written statements give to Bank, contains
any untrue statement of a material fact or omits to state a material fact
necessary to make the statements contained in the certificates or statements not
misleading (it being recognized by Bank that projections and forecasts provided
by Borrower in good faith and based upon reasonable assumptions are not viewed
as facts and that actual results during the period or periods covered by such
projections and forecasts may differ from the projected or forecasted results).

 

  6 AFFIRMATIVE COVENANTS

Borrower shall do all of the following:

6.1 Government Compliance. Maintain its and all its Subsidiaries’ legal
existence and good standing in its jurisdiction of formation and maintain
qualification in each jurisdiction in which the failure to so qualify would
reasonably be expected to have a material adverse effect on Borrower’s business
or operations. Borrower shall comply, and have each Subsidiary comply, with all
laws, ordinances and regulations to which it is subject, noncompliance with
which could have a material adverse effect on Borrower’s business.

6.2 Financial Statements, Reports, Certificates.

 

9



--------------------------------------------------------------------------------

(a) Deliver to Bank: (i) as soon as available, but no later than thirty
(30) days after the last day of each month, a company prepared, consolidated
balance sheet and income statement covering Borrower’s consolidated operations
during the month, certified by a Responsible Officer and in a form acceptable to
Bank; (ii) as soon as available, but no later than one hundred eighty (180) days
after the last day of Borrower’s fiscal year, commencing with the fiscal year
ending December 31, 2009, consolidated financial statements prepared under GAAP,
consistently applied, audited by an independent certified public accounting
firm; (iii) within five (5) days of filing, copies of all statements, reports
and notices made available to Borrower’s security holders or to any holders of
Subordinated Debt and all reports on Form 10-K, 10-Q and 8-K filed with the
Securities and Exchange Commission; (iv) a prompt report of any legal actions
pending or threatened against Borrower or any Subsidiary that could result in
damages or costs to Borrower or any Subsidiary of One Hundred Thousand Dollars
($100,000.00) or more; (v) prompt notice of any material change in the
composition of any copyright, patent, mask work, trademark, or other
intellectual property Collateral, or the registration of any copyright,
including any subsequent ownership right of Borrower in or to any copyright,
patent or trademark not shown in the IP Agreement, or knowledge of an event that
materially adversely affects the value of the intellectual property Collateral;
(vi) an annual forecast for the Borrower for the fiscal year on a consolidated
basis, approved by Borrower’s Board of Directors, within 30 days of the
beginning of such fiscal year, and (vii) budgets, sales projections, operating
plans or other financial information reasonably requested by Bank.

(b) Within thirty (30) days after the last day of each month, deliver to Bank
with the monthly financial statements a Compliance Certificate signed by a
Responsible Officer in the form of Exhibit C.

(c) Allow Bank to audit Borrower’s Collateral, including, but not limited to,
Borrower’s Accounts at Borrower’s expense, upon reasonable notice to Borrower;
provided, however, prior to the occurrence of an Event of Default, the fees for
Bank’s Initial Audit shall not exceed $6,500 and the cost to Borrower of Bank’s
audits shall not exceed, in aggregate, $12,500 per year. The costs of such
audits currently are $850.00 per day plus expenses. Borrower hereby acknowledges
that the first such audit (“Initial Audit”) will be conducted within ninety
(90) days after the execution of this Agreement. After the occurrence of an
Event of Default, Bank may audit Borrower’s Collateral, including, but not
limited to, Borrower’s Accounts at Borrower’s expense, without regard to the
cost limitations set forth above, and at Bank’s sole and exclusive discretion
and without notification and authorization from Borrower.

(d) Upon Bank’s request, provide a written report respecting any Financed
Receivable, if payment of any Financed Receivable does not occur by its due date
and include the reasons for the delay.

(e) Provide Bank with, as soon as available, but no later than thirty (30) days
following each Reconciliation Period, an aged listing of accounts receivable
(domestic accounts) and accounts payable by invoice date, in form acceptable to
Bank.

(f) Provide Bank with, as soon as available, but no later than thirty (30) days
following each Reconciliation Period, a Deferred Revenue report, in form
acceptable to Bank.

(g) Provide Bank with an annual projection form acceptable to Bank.

6.3 Taxes. Borrower shall make, and cause each Subsidiary to make, timely
payment of all material federal, state, and local taxes or assessments (other
than taxes and assessments which Borrower is contesting in good faith, with
adequate reserves maintained in accordance with GAAP) and will deliver to Bank,
on demand, appropriate certificates attesting to such payments.

6.4 Insurance. Keep its business and the Collateral insured for risks and in
amounts standard for companies in Borrower’s industry and location, and as Bank
may reasonably request. All property policies shall have a lender’s loss payable
endorsement showing Bank as lender loss payee and waive subrogation against
Bank, and all liability policies shall show, or have endorsements showing, Bank
as an additional insured. All policies (or the loss payable and additional
insured endorsements) shall provide that the insurer must give Bank at least
thirty (30) days notice before canceling, amending, or declining to renew its
policy. At Bank’s request, Borrower shall deliver certified copies of policies
and evidence of all premium payments. Proceeds payable under

 

10



--------------------------------------------------------------------------------

any policy shall, at Bank’s option, be payable to Bank on account of the
Obligations. If Borrower fails to obtain insurance as required under this
Section 6.4 or to pay any amount or furnish any required proof of payment to
third persons and Bank, Bank may make all or part of such payment or obtain such
insurance policies required in this Section 6.4, and take any action under the
policies Bank deems prudent.

6.5 Accounts.

(a) To permit Bank to monitor Borrower’s financial performance and condition,
Borrower and all of Borrower’s United States Subsidiaries, including Guarantors,
shall maintain their primary operating deposit accounts and securities accounts
with Bank and Bank’s affiliates, which accounts shall represent at least 85% of
the dollar value of Borrowers’ and such Subsidiaries’ accounts at all financial
institutions.

(b) Borrower shall identify to Bank, in writing, any securities account or other
account holding cash, securities or similar instruments opened in the United
States by Borrower or its Subsidiaries, including Guarantors, with any
institution other than Bank. In addition, for each such account, Borrower or its
Subsidiary shall, at Bank’s request and option, pursuant to an agreement in form
and substance acceptable to Bank, cause the depository bank or securities
intermediary to agree that such account is the collateral of Bank, and under the
control of Bank, pursuant to the terms hereunder. The provisions of the previous
sentence shall not apply to deposit or securities accounts exclusively used for
payroll, payroll taxes and other employee wage and benefit payments to or for
the benefit of Borrower’s employees.

6.6 Financial Covenants.

(a) Borrower shall provide to Bank evidence, acceptable to Bank in its
reasonable discretion, that Borrower has received commitments from investors for
a new equity investment in Borrower in which Borrower will receive at least Four
Million Dollars ($4,000,000), on terms satisfactory to Bank in form and
substance. This covenant shall be waived if Borrower’s EBITDA is greater than
zero for the quarter ending July 4, 2010.

(b) Borrower shall provide to Bank evidence, acceptable to Bank in its
reasonable discretion, that an Equity Event has occurred not later than
August 15, 2010. This covenant shall be waived if Borrower’s EBITDA is greater
than zero for the quarter ending July 4, 2010.

6.7 Further Assurances. Borrower shall execute any further instruments and take
further action as Bank reasonably requests to perfect or continue Bank’s
security interest in the Collateral or to effect the purposes of this Agreement.

 

  7 NEGATIVE COVENANTS

Borrower shall not do any of the following without Bank’s prior written consent.

7.1 Dispositions. Convey, sell, lease, transfer or otherwise dispose of
(collectively a “Transfer”), or permit any of its Subsidiaries to Transfer, all
or any part of its business or property, except for Transfers (a) of Inventory
in the ordinary course of business; (b) of worn-out or obsolete Equipment;
(c) in connection with Permitted Liens and Permitted Investments; and (d) of
non-exclusive licenses for the use of the property of Borrower or its
Subsidiaries in the ordinary course of business.

7.2 Changes in Business, Ownership, Management or Business Locations. Engage in
or permit any of its Subsidiaries to engage in any business other than the
businesses currently engaged in by Borrower or reasonably related thereto, or
have a material change in its ownership (other than by the sale of Borrower’s
equity securities in a public offering or to venture capital investors so long
as Borrower identifies to Bank the venture capital investors prior to the
closing of the investment). Borrower shall not, without at least thirty
(30) days prior written notice to Bank: (a) relocate its chief executive office,
or (b) change its jurisdiction of organization, or (c) change its organizational
structure or type, or (d) change its legal name, or (e) change any
organizational number (if any) assigned by its jurisdiction of organization.

 

11



--------------------------------------------------------------------------------

7.3 Mergers or Acquisitions. Without Bank’s prior written consent, which shall
not be withheld unreasonably, merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person. A Subsidiary may merge or
consolidate into another Subsidiary or into Borrower.

7.4 Indebtedness. Create, incur, assume, or be liable for any Indebtedness, or
permit any Subsidiary to do so, other than Permitted Indebtedness.

7.5 Encumbrance. Create, incur, or allow any Lien on any of its property, or
assign or convey any right to receive income, including the sale of any
Accounts, or permit any of its Subsidiaries to do so, except for Permitted
Liens, or permit any Collateral not to be subject to the first priority security
interest granted herein. The Collateral may also be subject to Permitted Liens.

7.6 Distributions; Investments. (a) Directly or indirectly acquire or own any
Person, or make any Investment in any Person, other than Permitted Investments,
or permit any of its Subsidiaries to do so; or (b) pay any dividends or make any
distribution or payment on, or redeem, retire or purchase, any capital stock or
other ownership interest in Borrower.

7.7 Transactions with Affiliates. Directly or indirectly enter into or permit to
exist any material transaction with any Affiliate of Borrower, except for
transactions that are in the ordinary course of Borrower’s business, upon fair
and reasonable terms that are no less favorable to Borrower than would be
obtained in an arm’s length transaction with a non-affiliated Person.

7.8 Subordinated Debt. (a) Make or permit any payment on any Subordinated Debt,
except under the terms of the subordination, intercreditor, or other similar
agreement to which such Subordinated Debt is subject, or (b) amend any provision
in any document relating to the Subordinated Debt which would increase the
amount thereof or adversely affect the subordination thereof to Obligations owed
to Bank.

7.9 Compliance. Become an “investment company” or a company controlled by an
“investment company”, under the Investment Company Act of 1940 or undertake as
one of its important activities extending credit to purchase or carry margin
stock (as defined in Regulation U of the Board of Governors of the Federal
Reserve System), or use the proceeds of any Advance for that purpose; fail to
meet the minimum funding requirements of ERISA, permit a Reportable Event or
Prohibited Transaction, as defined in ERISA, to occur; fail to comply with the
Federal Fair Labor Standards Act or violate any other law or regulation, if the
violation could reasonably be expected to have a material adverse effect on
Borrower’s business, or permit any of its Subsidiaries to do so; withdraw or
permit any Subsidiary to withdraw from participation in, permit partial or
complete termination of, or permit the occurrence of any other event with
respect to, any present pension, profit sharing and deferred compensation plan
which could reasonably be expected to result in any liability of Borrower,
including any liability to the Pension Benefit Guaranty Corporation or its
successors or any other governmental agency.

 

  8 EVENTS OF DEFAULT

Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:

8.1 Payment Default. Borrower fails to pay any of the Obligations when due;

8.2 Covenant Default. Borrower fails or neglects to perform any obligation in
Section 6 or violates any covenant in Section 7 or fails or neglects to perform,
keep, or observe any other material term, provision, condition, covenant or
agreement contained in this Agreement, any Loan Documents, or in any other
present or future agreement between Borrower and Bank;

8.3 Material Adverse Change. A Material Adverse Change occurs;

8.4 Attachment. (a) Any material portion of Borrower’s assets is attached,
seized, levied on, or comes into possession of a trustee or receiver; (b) the
service of process seeking to attach, by trustee or similar

 

12



--------------------------------------------------------------------------------

process, any funds of Borrower or of any entity under control of Borrower
(including a Subsidiary) on deposit with Bank or any Bank Affiliate;
(c) Borrower is enjoined, restrained, or prevented by court order from
conducting any part of its business; or (d) a notice of lien, levy, or
assessment is filed against any of Borrower’s assets by any government agency,
and the same under clauses (a) through (d) hereof are not, within ten (10) days
after the occurrence thereof, discharged or stayed (whether through the posting
of a bond or otherwise); provided, however, no Advances shall be made during any
ten (10) day cure period;

8.5 Insolvency. (a) Borrower is unable to pay its debts (including trade debts)
as they become due or otherwise becomes insolvent; (b) Borrower begins an
Insolvency Proceeding; or (c) an Insolvency Proceeding is begun against Borrower
and not dismissed or stayed within thirty (30) days (but no Advances shall be
made while of any of the conditions described in clause (a) exist and/or until
any Insolvency Proceeding is dismissed);

8.6 Other Agreements. If there is a default in any agreement to which Borrower
is a party with a third party or parties resulting in a right by such third
party or parties, whether or not exercised, to accelerate the maturity of any
Indebtedness in an amount in excess of One Hundred Thousand Dollars ($100,000)
or that could result in a Material Adverse Change;

8.7 Judgments. A judgment or judgments for the payment of money in an amount,
individually or in the aggregate, of at least One Hundred Thousand Dollars
($100,000) (not covered by independent third-party insurance as to which
liability has been accepted by the insurance carrier) shall be rendered against
Borrower and shall remain unsatisfied and unstayed for a period of ten (10) days
(provided that no Advances will be made prior to the satisfaction or stay of
such judgment);

8.8 Misrepresentations. Borrower or any Person acting for Borrower makes any
representation, warranty, or other statement now or later in this Agreement, any
Loan Document or in writing delivered to Bank or to induce Bank to enter this
Agreement or any Loan Document, and such representation, warranty, or other
statement is incorrect in any material respect when made; or

8.9 Subordinated Debt. A default or breach occurs under any agreement between
Borrower and any creditor of Borrower that signed a subordination agreement,
intercreditor, or other similar agreement with Bank, or any creditor that has
signed subordination agreement with Bank breaches any terms of the subordination
agreement.

 

  9 BANK’S RIGHTS AND REMEDIES

9.1 Rights and Remedies. When an Event of Default occurs and continues Bank may,
without notice or demand, do any or all of the following:

(a) Declare all Obligations immediately due and payable (but if an Event of
Default described in Section 8.5 occurs all Obligations are immediately due and
payable without any action by Bank);

(b) Stop advancing money or extending credit for Borrower’s benefit under this
Agreement or under any other agreement between Borrower and Bank;

(c) Settle or adjust disputes and claims directly with Account Debtors for
amounts, on terms and in any order that Bank considers advisable and notify any
Person owing Borrower money of Bank’s security interest in such funds and verify
the amount of such account. Borrower shall collect all payments in trust for
Bank and, if requested by Bank, immediately deliver the payments to Bank in the
form received from the Account Debtor, with proper endorsements for deposit;

(d) Make any payments and do any acts it considers necessary or reasonable to
protect its security interest in the Collateral. Borrower shall assemble the
Collateral if Bank requests and make it available as Bank designates. Bank may
enter premises where the Collateral is located, take and maintain possession of
any part of the Collateral, and pay, purchase, contest, or compromise any Lien
which appears to be

 

13



--------------------------------------------------------------------------------

prior or superior to its security interest and pay all expenses incurred.
Borrower grants Bank a license to enter and occupy any of its premises, without
charge, to exercise any of Bank’s rights or remedies;

(e) Apply to the Obligations (i) any balances and deposits of Borrower it holds,
or (ii) any amount held by Bank owing to or for the credit or the account of
Borrower;

(f) Ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell the Collateral. Bank is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge,
Borrower’s labels, patents, copyrights, mask works, rights of use of any name,
trade secrets, trade names, trademarks, service marks, and advertising matter,
or any similar property as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral and, in
connection with Bank’s exercise of its rights under this Section, Borrower’s
rights under all licenses and all franchise agreements inure to Bank’s benefit;

(g) Place a “hold” on any account maintained with Bank and/or deliver a notice
of exclusive control, any entitlement order, or other directions or instructions
pursuant to any control agreement or similar agreements providing control of any
Collateral; and

(h) Exercise all rights and remedies and dispose of the Collateral according to
the Code.

9.2 Bank Expenses; Unpaid Fees. If Borrower fails to obtain insurance called for
by Section 6.4 or fails to pay any premium thereon or fails to pay any other
amount which Borrower is obligated to pay under this Agreement or by any other
Loan Document, Bank may obtain such insurance or make such payment, and all
amounts so paid by Bank are Bank Expenses and immediately due and payable,
bearing interest at the then highest applicable rate, and secured by the
Collateral. Bank will make reasonable effort to provide Borrower with notice of
Bank obtaining such insurance at the time it is obtained or within a reasonable
time thereafter. No payments by Bank are deemed an agreement to make similar
payments in the future or Bank’s waiver of any Event of Default.

9.3 Bank’s Liability for Collateral. So long as Bank complies with reasonable
banking practices regarding the safekeeping of Collateral in possession or under
the control of Bank, Bank shall not be liable or responsible for: (a) the
safekeeping of the Collateral; (b) any loss or damage to the Collateral; (c) any
diminution in the value of the Collateral; or (d) any act or default of any
carrier, warehouseman, bailee, or other Person. Borrower bears all risk of loss,
damage or destruction of the Collateral.

9.4 Remedies Cumulative. Bank’s rights and remedies under this Agreement, the
Loan Documents, and all other agreements are cumulative. Bank has all rights and
remedies provided under the Code, by law, or in equity. Bank’s exercise of one
right or remedy is not an election, and Bank’s waiver of any Event of Default is
not a continuing waiver. Bank’s delay is not a waiver, election, or
acquiescence. No waiver hereunder shall be effective unless signed by Bank and
then is only effective for the specific instance and purpose for which it was
given.

9.5 Demand Waiver. Borrower waives demand, notice of default or dishonor, notice
of payment and nonpayment, notice of any default, nonpayment at maturity,
release, compromise, settlement, extension, or renewal of accounts, documents,
instruments, chattel paper, and guarantees held by Bank on which Borrower is
liable.

 

  10 NOTICES.

Notices or demands by either party under or about this Agreement must be in
writing and personally delivered or sent by an overnight delivery service, by
certified mail postage prepaid return receipt requested, or by fax to the
addresses listed at the beginning of this Agreement. A party may change notice
address by written notice to the other party.

 

14



--------------------------------------------------------------------------------

  11 CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER

California law governs the Loan Documents without regard to principles of
conflicts of law. Borrower and Bank each submit to the exclusive jurisdiction of
the State and Federal courts in Santa Clara County, California; provided,
however, that nothing in this Agreement shall be deemed to operate to preclude
Bank from bringing suit or taking other legal action in any other jurisdiction
to realize on the Collateral or any other security for the Obligations, or to
enforce a judgment or other court order in favor of Bank. Borrower expressly
submits and consents in advance to such jurisdiction in any action or suit
commenced in any such court, and Borrower hereby waives any objection that it
may have based upon lack of personal jurisdiction, improper venue, or forum non
conveniens and hereby consents to the granting of such legal or equitable relief
as is deemed appropriate by such court. Borrower hereby waives personal service
of the summons, complaints, and other process issued in such action or suit and
agrees that service of such summons, complaints, and other process may be made
by registered or certified mail addressed to Borrower at the address set forth
in Section 10 of this Agreement and that service so made shall be deemed
completed upon the earlier to occur of Borrower’s actual receipt thereof or
three (3) days after deposit in the U.S. mails, proper postage prepaid.

TO THE EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH WAIVES ITS
RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR BASED
UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION,
INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A
MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT. EACH PARTY
HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the Santa Clara County, California
Superior Court) appointed in accordance with California Code of Civil Procedure
Section 638 (or pursuant to comparable provisions of federal law if the dispute
falls within the exclusive jurisdiction of the federal courts), sitting without
a jury, in Santa Clara County, California; and the parties hereby submit to the
jurisdiction of such court. The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure §§ 638 through 645.1, inclusive. The private judge shall have the
power, among others, to grant provisional relief, including without limitation,
entering temporary restraining orders, issuing preliminary and permanent
injunctions and appointing receivers. All such proceedings shall be closed to
the public and confidential and all records relating thereto shall be
permanently sealed. If during the course of any dispute, a party desires to seek
provisional relief, but a judge has not been appointed at that point pursuant to
the judicial reference procedures, then such party may apply to the Santa Clara
County, California Superior Court for such relief. The proceeding before the
private judge shall be conducted in the same manner as it would be before a
court under the rules of evidence applicable to judicial proceedings. The
parties shall be entitled to discovery which shall be conducted in the same
manner as it would be before a court under the rules of discovery applicable to
judicial proceedings. The private judge shall oversee discovery and may enforce
all discovery rules and order applicable to judicial proceedings in the same
manner as a trial court judge. The parties agree that the selected or appointed
private judge shall have the power to decide all issues in the action or
proceeding, whether of fact or of law, and shall report a statement of decision
thereon pursuant to the California Code of Civil Procedure § 644(a). Nothing in
this paragraph shall limit the right of any party at any time to exercise
self-help remedies, foreclose against collateral, or obtain provisional
remedies. The private judge shall also determine all issues relating to the
applicability, interpretation, and enforceability of this paragraph.

 

  12 GENERAL PROVISIONS

12.1 Successors and Assigns. This Agreement binds and is for the benefit of the
successors and permitted assigns of each party. Borrower may not assign this
Agreement or any rights or Obligations under it without Bank’s prior written
consent which may be granted or withheld in Bank’s discretion. Bank has the
right, without the consent of or notice to Borrower, to sell, transfer,
negotiate, or grant participation in all or any part of, or any interest in,
Bank’s obligations, rights and benefits under this Agreement, the Loan Documents
or any related agreement.

 

15



--------------------------------------------------------------------------------

12.2 Indemnification. Borrower agrees to indemnify, defend, and hold Bank and
its officers, directors, employees, agents, attorneys or any other Person
affiliated with or representing Bank harmless against: (a) all obligations,
demands, claims, and liabilities (collectively, “Claims”) asserted by any other
party in connection with the transactions contemplated by the Loan Documents;
and (b) all losses or Bank Expenses incurred, or paid by Bank from, following,
or arising from transactions between Bank and Borrower (including reasonable
attorneys’ fees and expenses), except for Claims and/or losses caused by Bank’s
gross negligence or willful misconduct.

12.3 Time of Essence. Time is of the essence for the performance of all
Obligations in this Agreement.

12.4 Severability of Provision. Each provision of this Agreement is severable
from every other provision in determining the enforceability of any provision.

12.5 Amendments in Writing; Integration. All amendments to this Agreement must
be in writing signed by both Bank and Borrower. This Agreement and the Loan
Documents represent the entire agreement about this subject matter, and
supersede prior negotiations or agreements. All prior agreements,
understandings, representations, warranties, and negotiations between the
parties about the subject matter of this Agreement and the Loan Documents merge
into this Agreement and the Loan Documents.

12.6 Counterparts. This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, are an original, and all taken together, constitute one
Agreement.

12.7 Survival. All covenants, representations and warranties made in this
Agreement continue in full force until this Agreement has terminated pursuant to
its terms and all Obligations (other than inchoate indemnity obligations and any
other obligations which, by their terms, are to survive the termination of this
Agreement) have been satisfied. The obligation of Borrower in Section 12.2 to
indemnify Bank shall survive until the statute of limitations with respect to
such claim or cause of action shall have run.

12.8 Confidentiality. In handling any confidential information, Bank shall
exercise the same degree of care that it exercises for its own proprietary
information, but disclosure of information may be made: (a) to Bank’s
Subsidiaries or Affiliates; (b) to prospective transferees or purchasers of any
interest in the Advances (provided, however, Bank shall use commercially
reasonable efforts to obtain such prospective transferee’s or purchaser’s
agreement to the terms of this provision); (c) as required by law, regulation,
subpoena, or other order, (d) to Bank’s regulators or as otherwise in connection
with Bank’s examination or audit; and (e) as Bank considers appropriate in
exercising remedies under this Agreement. Confidential information does not
include information that either: (i) is in the public domain or in Bank’s
possession when disclosed to Bank, or becomes part of the public domain after
disclosure to Bank; or (ii) is disclosed to Bank by a third party, if Bank does
not know that the third party is prohibited from disclosing the information.

12.9 Attorneys’ Fees, Costs and Expenses. In any action or proceeding between
Borrower and Bank arising out of or related to the Loan Documents, the
prevailing party will be entitled to recover its reasonable attorneys’ fees and
other reasonable costs and expenses incurred, in addition to any other relief to
which it may be entitled.

 

  13 DEFINITIONS

13.1 Definitions. In this Agreement:

“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.

“Account Debtor” is as defined in the Code and shall include, without
limitation, any person liable on any Financed Receivable, such as, a guarantor
of the Financed Receivable and any issuer of a letter of credit or banker’s
acceptance.

 

16



--------------------------------------------------------------------------------

“Adjustments” are all discounts, allowances, returns, disputes, counterclaims,
offsets, defenses, rights of recoupment, rights of return, warranty claims, or
short payments, asserted by or on behalf of any Account Debtor for any Financed
Receivable.

“Advance” is defined in Section 2.1.1 (a).

“Advance Rate” is eighty percent (80%), net of any Deferred Revenue and other
offsets related to each specific Account Debtor, or such other percentage as
Bank establishes under Section 2.1.1 (a).

“Affiliate” is a Person that owns or controls directly or indirectly the Person,
any Person that controls or is controlled by or is under common control with the
Person, and each of that Person’s senior executive officers, directors, partners
and, for any Person that is a limited liability company, that Person’s managers
and members.

“Applicable Rate” is a per annum rate equal to the Prime Rate plus one and
50/100 percent (1.50%); (“Standard Applicable Rate”); however, at such time that
Borrower reports (in its financial reports provided to Bank pursuant to
Section 6.2 hereof and aggregated as necessary) a positive EBITDA for two
(2) consecutive fiscal quarters, the Applicable Rate shall be reduced and made
equal to the Prime Rate plus one percent (1.00%) (the “Reduced Applicable
Rate”). Notwithstanding the foregoing, the Reduced Applicable Rate shall be
terminated and the Standard Applicable Rate shall thereafter be in effect if
Borrower, after qualifying for the Reduced Applicable Rate, thereafter reports
EBITDA in an amount of less than $0.00 during any fiscal quarter, to be measured
as of the last day of such fiscal quarter.

“Bank Expenses” are all audit fees and expenses and reasonable costs or expenses
(including reasonable attorneys’ fees and expenses) for preparing, negotiating,
administering, defending and enforcing the Loan Documents (including appeals or
Insolvency Proceedings).

“Borrower’s Books” are all Borrower’s books and records including ledgers,
records regarding Borrower’s assets or liabilities, the Collateral, business
operations or financial condition and all computer programs or discs or any
equipment containing the information.

“Business Day” is any day that is not a Saturday, Sunday or a day on which Bank
is closed.

“Code” is the Uniform Commercial Code as adopted in California, as amended and
as may be amended and in effect from time to time.

“Collateral” is any and all properties, rights and assets of Borrower granted by
Borrower to Bank or arising under the Code, now, or in the future, in which
Borrower obtains an interest, or the power to transfer rights, as described on
Exhibit A.

“Collateral Handling Fee” is defined in Section 2.2.5.

“Collections” are all funds received by Bank from or on behalf of an Account
Debtor for Financed Receivables.

“Compliance Certificate” is a certificate by Borrower in the form attached as
Exhibit C.

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (i) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co-made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (ii) any
obligations for undrawn letters of credit for the account of that Person; and
(iii) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices; but “Contingent Obligation”
does not include endorsements in the ordinary course of business. The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably

 

17



--------------------------------------------------------------------------------

anticipated liability for it determined by the Person in good faith; but the
amount may not exceed the maximum of the obligations under the guarantee or
other support arrangement.

“Current Liabilities” is all obligations and liabilities of Borrower to Bank,
plus, without duplication, the aggregate amount of Borrower’s Total Liabilities
which mature within one (1) year.

“Deferred Revenue” is all amounts received or invoiced, as appropriate, in
advance of performance under contracts and not yet recognized as revenue.

“Default Rate” is that rate of interest that is five percent (5.00%) per annum
above the rate of interest in effect with respect to any Obligations immediately
prior to the occurrence of such Event of Default.

“Early Termination Fee” is defined in Section 2.1.1(g) .

“EBITDA” shall mean (a) Net Income, plus (b) Interest Expense, plus (c) to the
extent deducted in the calculation of Net Income, depreciation expense and
amortization expense, plus (d) income tax expense.

“Effective Date” is the date of this Agreement.

“Eligible Accounts” are billed Accounts in the ordinary course of Borrower’s
business that meet all Borrower’s representations and warranties in Section 5.3,
have been, at the option of Bank, confirmed in accordance with Section 2.1.1(d),
and are due and owing from Account Debtors deemed creditworthy by Bank in its
sole discretion. Without limiting the fact that the determination of which
Accounts are eligible hereunder is a matter of Bank discretion in each instance,
Eligible Accounts shall not include the following Accounts (which listing may be
amended or changed in Bank’s discretion with notice to Borrower):

(a) Accounts that the Account Debtor has not paid within ninety (90) days of
invoice date;

(b) Accounts for which the Account Debtor does not have its principal place of
business in the United States (“Foreign Receivables”), unless agreed to by Bank
in writing, in its sole discretion, on a case-by-case basis; the following
accounts shall be deemed agreed to by Bank, to the extent any of such Accounts
would be deemed Foreign Receivables: Cisco Systems, National Instruments,
Huawei, ZTE, Opnext, Oclaro, Alcatel-Lucent, Coreoptics, Barco Silex, Fujitsu,
Mitsubishi, Sumitomo, and Sony.

(c) Accounts for which the Account Debtor is a federal, state or local
government entity or any department, agency, or instrumentality thereof except
for Accounts of the United States if the payee has assigned its payment rights
to Bank and the assignment has been acknowledged under the Assignment of Claims
Act of 1940 (31 U.S.C. 3727), excepting Accounts of the United States in an
aggregate amount of up to $500,000.

(d) Accounts for which Borrower owes the Account Debtor, but only up to the
amount owed (sometimes called “contra” accounts, accounts payable, customer
deposits or credit accounts);

(e) Accounts subject to offset, including offset based on Deferred Revenue;

(f) Contract receivables or invoices based on milestone billings under a
contract or agreement;

(g) Accounts for demonstration or promotional equipment, or in which goods are
consigned, sales guaranteed, sale or return, sale on approval, bill and hold, or
other terms if the Account Debtor’s payment may be conditional;

(h) Accounts for which the Account Debtor is Borrower’s Affiliate, officer,
employee, or agent;

(i) Accounts in which the Account Debtor disputes liability or makes any claim
and Bank believes there may be a basis for dispute (but only up to the disputed
or claimed amount), or if the Account Debtor is subject to an Insolvency
Proceeding, or becomes insolvent, or goes out of business; and

 

18



--------------------------------------------------------------------------------

(j) Accounts for which Bank reasonably determines collection to be doubtful or
any Accounts which are unacceptable to Bank for any reason.

“Equity Event” is a new equity investment in Borrower in which Borrower actually
receives at least Four Million Dollars ($4,000,000), on terms satisfactory to
Bank in form and substance.

“ERISA” is the Employment Retirement Income Security Act of 1974, and its
regulations.

“Events of Default” are set forth in Article 8.

“Facility Amount” is Three Million Seven Hundred Fifty Thousand Dollars
($3,750,000).

“Facility Fee” is defined in Section 2.2.2.

“Finance Charges” is defined in Section 2.2.4.

“Financed Receivables” are all those Eligible Accounts, including their proceeds
which Bank finances and makes an Advance, as set forth in Section 2.1.1. A
Financed Receivable stops being a Financed Receivable (but remains Collateral)
when the Advance made for the Financed Receivable has been fully paid.

“Financed Receivable Balance” is the total outstanding gross face amount, at any
time, of any Financed Receivable.

“GAAP” is generally accepted accounting principles.

“Good Faith Deposit” is defined in Section 2.2.11.

“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

“Guarantor” is any present or future guarantor of the Obligations, including
Lumera Corporation and GigOptix, LLC.

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations and
(d) Contingent Obligations.

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

“Investment” is any beneficial ownership of (including stock, partnership
interest or other securities) any Person, or any loan, advance or capital
contribution to any Person.

“Invoice Transmittal” shows Eligible Accounts which Bank may finance and, for
each such Account, includes the Account Debtor’s, name, address, invoice amount,
invoice date and invoice number.

“IP Agreements” are those certain Intellectual Property Security Agreements
executed and delivered by GigOptix, Inc. to Bank and ChipX, Incorporated to
Bank.

“Lockbox” is defined in Section 2.2.10.

“Lien” is a mortgage, lien, deed of trust, charge, pledge, security interest or
other encumbrance.

 

19



--------------------------------------------------------------------------------

“Loan Documents” are, collectively, this Agreement, any note, or notes or
guaranties executed by Borrower, and any other present or future agreement
between Borrower and Bank (or for the benefit of Bank) in connection with this
Agreement, all as amended, extended or restated.

“Make Whole Premium” is an amount equal to (i) all remaining principal and
accrued interest thereon that would otherwise be due after such prepayment date,
and (ii) all other sums, including Bank Expenses, if any, that have become due
and payable hereunder with respect to the Term Loan.

“Material Adverse Change” is: (i) A material impairment in the perfection or
priority of Bank’s security interest in the Collateral or in the value of such
Collateral; (ii) a material adverse change in the business, operations, or
condition (financial or otherwise) of Borrower; or (iii) a material impairment
of the prospect of repayment of any portion of the Obligations.

“Obligations” are all advances, liabilities, obligations, covenants and duties
owing, arising, due or payable by Borrower to Bank now or later under this
Agreement or any other document, instrument or agreement, account (including
those acquired by assignment) primary or secondary, such as all Advances,
Finance Charges, Facility Fee, Collateral Handling Fee, interest, fees,
expenses, professional fees and attorneys’ fees, or other amounts now or
hereafter owing by Borrower to Bank.

“Perfection Certificate” is a certain representations and warranties letter
agreement previously executed and delivered by Borrower to Bank in connection
with this Agreement.

“Permitted Indebtedness” is:

(a) Borrower’s indebtedness to Bank under this Agreement or the Loan Documents;

(b) Subordinated Debt;

(c) Indebtedness to trade creditors incurred in the ordinary course of business;
and

(d) Indebtedness secured by Permitted Liens.

“Permitted Investments” are: (i) marketable direct obligations issued or
unconditionally guaranteed by the United States or its agency or any state
maturing within 1 year from its acquisition, (ii) commercial paper maturing no
more than 1 year after its creation and having the highest rating from either
Standard & Poor’s Corporation or Moody’s Investors Service, Inc., (iii) Bank’s
certificates of deposit issued maturing no more than 1 year after issue,
(iv) any other investments administered through Bank.

“Permitted Liens” are:

(a) Liens arising under this Agreement or other Loan Documents;

(b) Liens for taxes, fees, assessments or other government charges or levies,
either not delinquent or being contested in good faith and for which Borrower
maintains adequate reserves on its Books, if they have no priority over any of
Bank’s security interests;

(c) Purchase money Liens securing no more than $50,000 in the aggregate amount
outstanding (i) on equipment acquired or held by Borrower incurred for financing
the acquisition of the equipment, or (ii) existing on equipment when acquired,
if the Lien is confined to the property and improvements and the proceeds of the
equipment;

(d) Leases or subleases and non-exclusive licenses or sublicenses granted in the
ordinary course of Borrower’s business, if the leases, subleases, licenses and
sublicenses permit granting Bank a security interest;

 

20



--------------------------------------------------------------------------------

(e) Liens incurred in the extension, renewal or refinancing of the indebtedness
secured by Liens described in (a) through (d), but any extension, renewal or
replacement Lien must be limited to the property encumbered by the existing Lien
and the principal amount of the indebtedness may not increase.

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

“Prime Rate” is Bank’s most recently announced “prime rate,” even if it is not
Bank’s lowest rate.

“Reconciliation Period” is each calendar month.

“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.

“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

“Responsible Officer” is each of the Chief Executive Officer, President, Chief
Financial Officer and Controller of Borrower.

“Revolving Line Maturity Date” is 2 years from the date of this Agreement.

“Subordinated Debt” is debt incurred by Borrower subordinated to Borrower’s debt
to Bank (pursuant to a subordination agreement entered into between Bank,
Borrower and the subordinated creditor), on terms acceptable to Bank.

“Subsidiary” is any Person, corporation, partnership, limited liability company,
joint venture, or any other business entity of which more than 50% of the voting
stock or other equity interests is owned or controlled, directly or indirectly,
by the Person or one or more Affiliates of the Person.

“Total Liabilities” is on any day, obligations that should, under GAAP, be
classified as liabilities on Borrower’s consolidated balance sheet, including
all Indebtedness, and current portion of Subordinated Debt permitted by Bank to
be paid by Borrower, but excluding all other Subordinated Debt.

“Warrants” are those two (2) certain Warrants to Purchase Borrower’s stock in
accordance with the terms therein, each dated as of approximately the Effective
Date hereof, executed by Borrower in favor of Bank; one Warrant shall constitute
an unconditional grant of 125,000 shares in Borrower and a second warrant shall
constitute a conditional grant of up to 100,000 shares in Borrower, pursuant to
the terms set forth therein (each, a “Warrant”).

[Remainder of page intentionally left blank]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

BORROWER:     GIGOPTIX, INC.     CHIPX, INCORPORATED A Delaware corporation    
A Delaware corporation

By: /s/ Avi Katz

   

By: /s/ Avi Katz

Name: Avi Katz

   

Name: Avi Katz

Title: CEO

   

Title: CEO

BANK: SILICON VALLEY BANK

By /s/ Rick Tu

Name: Rick Tu

Title: Market Manager / Deal Team Leader (DTL)

 

22



--------------------------------------------------------------------------------

EXHIBIT A

The Collateral consists of all right, title and interest of GigOptix, Inc. and
ChipX, Incorporated, and each of them, in and to the following:

All goods, equipment, inventory, contract rights or rights to payment of money,
leases, license agreements, franchise agreements, general intangibles (including
payment intangibles) accounts (including health-care receivables), documents,
instruments (including any promissory notes), chattel paper (whether tangible or
electronic), cash, deposit accounts, fixtures, letters of credit rights (whether
or not the letter of credit is evidenced by a writing), commercial tort claims,
securities, and all other investment property, supporting obligations, and
financial assets, whether now owned or hereafter acquired, wherever located; and
any copyright rights, copyright applications, copyright registrations and like
protections in each work of authorship and derivative work, whether published or
unpublished, now owned or later acquired; any patents, trademarks, service marks
and applications therefor; trade styles, trade names, any trade secret rights,
including any rights to unpatented inventions, know-how, operating manuals,
license rights and agreements and confidential information, now owned or
hereafter acquired; or any claims for damages by way of any past, present and
future infringement of any of the foregoing;

All of its copyright rights, copyright applications, copyright registrations and
like protections in each work of authorship and derivative work, whether
published or unpublished, any patents, patent applications and like protections,
including improvements, divisions, continuations, renewals, reissues,
extensions, and continuations-in-part of the same, trademarks, service marks
and, to the extent permitted under applicable law, any applications therefor,
whether registered or not, and the goodwill of the business of Borrower
connected with and symbolized thereby, know-how, operating manuals, trade secret
rights, rights to unpatented inventions, and any claims for damage by way of any
past, present, or future infringement of any of the foregoing; and

All of Borrower’s books relating to the foregoing and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

 

1



--------------------------------------------------------------------------------

EXHIBIT B – LOAN PAYMENT/ADVANCE REQUEST FORM

DEADLINE FOR SAME DAY PROCESSING IS NOON PACIFIC TIME*

 

Fax To:

      Date:                                                                   
  

 

LOAN PAYMENT:                                                  
                                                          [Insert Borrower name]
    From Account #                                         
                                       To Account
#                                                                             
(Deposit Account #)                  (Loan Account #)          Principal
$                                                                               
         and/or Interest $                                         
                                     Authorized
Signature:                                       
                                                      Phone
Number:                                                                  Print
Name/Title:                                       
                                                                                
    

 

LOAN ADVANCE:                       Complete Outgoing Wire Request section below
if all or a portion of the funds from this loan advance are for an outgoing
wire.     From Account #                                         
                                  To Account
#                                         
                                                 (Loan Account #)       (Deposit
Account #)          Amount of Advance $                                         
                                    All Borrower’s representations and
warranties in the Loan and Security Agreement are true, correct and complete in
all material respects on the date of the request for an advance; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date:    
Authorized Signature:                                       
                               Phone
Number:                                                                         
Print Name/Title:                                       
                                                                

 

OUTGOING WIRE REQUEST:                         Complete only if all or a portion
of funds from the loan advance above is to be wired.      Deadline for same day
processing is noon, Pacific Time          Beneficiary
Name:                                                                         
        Amount of Wire: $                                         
                                Beneficiary
Bank:                                                                          
        Account Number:                                        
                                  City and
State:                                        
                                                       Beneficiary Bank Transit
(ABA) #:                                                         Beneficiary
Bank Code (Swift, Sort, Chip, etc.):                                           
    

        (For International Wire Only)

         Intermediary Bank:                                        
                                     Transit (ABA)
#:                                                                            
     For Further Credit to:                                        
                                         
                                         
                                                                        Special
Instruction:                                       
                                         
                                         
                                                                            By
signing below, I (we) acknowledge and agree that my (our) funds transfer request
shall be processed in accordance with and subject to the terms and conditions
set forth in the agreements(s) covering funds transfer service(s), which
agreements(s) were previously received and executed by me (us).         
Authorized Signature:                                       
                                 2nd Signature (if
required):                                                                     
     Print Name/Title:                                       
                                       Print
Name/Title:                                       
                                               Telephone
#:                                                                              
      Telephone #:                                        
                                                                     

 

 

* Unless otherwise provided for an Advance bearing interest at LIBOR.

 

2



--------------------------------------------------------------------------------

EXHIBIT C

LOGO [g44627g24j50.jpg]

SPECIALTY FINANCE DIVISION

Compliance Certificate

I, an authorized officer of GigOptix, Inc. and ChipX, Incorporated (“Borrower”)
certify under the Loan and Security Agreement (the “Agreement”) between Borrower
and Silicon Valley Bank (“Bank”) as follows (all capitalized terms used herein
shall have the meaning set forth in the Agreement):

Borrower represents and warrants for each Financed Receivable:

Each Financed Receivable is an Eligible Account.

Borrower is the owner with legal right to sell, transfer, assign and encumber
such Financed Receivable;

The correct amount is on the Invoice Transmittal and is not disputed;

Payment is not contingent on any obligation or contract and Borrower has
fulfilled all its obligations as of the Invoice Transmittal date;

Each Financed Receivable is based on an actual sale and delivery of goods and/or
services rendered, is due to Borrower, is not past due or in default, has not
been previously sold, assigned, transferred, or pledged and is free of any
liens, security interests and encumbrances other than Permitted Liens;

There are no defenses, offsets, counterclaims or agreements for which the
Account Debtor may claim any deduction or discount;

It reasonably believes no Account Debtor is insolvent or subject to any
Insolvency Proceedings;

It has not filed or had filed against it Insolvency Proceedings and does not
anticipate any filing;

Bank has the right to endorse and/ or require Borrower to endorse all payments
received on Financed Receivables and all proceeds of Collateral.

No representation, warranty or other statement of Borrower in any certificate or
written statement given to Bank contains any untrue statement of a material fact
or omits to state a material fact necessary to make the statement contained in
the certificates or statement not misleading.

Additionally, Borrower represents and warrants as follows:

Borrower and each Subsidiary is duly existing and in good standing in its state
of formation and qualified and licensed to do business in, and in good standing
in, any state in which the conduct of its business or its ownership of property
requires that it be qualified except where the failure to do so could not
reasonably be expected to cause a Material Adverse Change. The execution,
delivery and performance of the Loan Documents have been duly authorized, and do
not conflict with Borrower’s organizational documents, nor constitute an event
of default under any material agreement by which Borrower is bound. Borrower is
not in default under any agreement to which or by which it is bound in which the
default could reasonably be expected to cause a Material Adverse Change.

Borrower has good title to the Collateral, free of Liens except Permitted Liens.
All inventory is in all material respects of good and marketable quality, free
from material defects.

 

Page 1 of 3



--------------------------------------------------------------------------------

Borrower is not an “investment company” or a company “controlled” by an
“investment company” under the Investment Company Act. Borrower is not engaged
as one of its important activities in extending credit for margin stock (under
Regulations X, T and U of the Federal Reserve Board of Governors). Borrower has
complied in all material respects with the Federal Fair Labor Standards Act.
Borrower has not violated any laws, ordinances or rules, the violation of which
could reasonably be expected to cause a Material Adverse Change. None of
Borrower’s or any Subsidiary’s properties or assets has been used by Borrower or
any Subsidiary or, to the best of Borrower’s knowledge, by previous Persons, in
disposing, producing, storing, treating, or transporting any hazardous substance
other than legally. Borrower and each Subsidiary has timely filed all required
tax returns and paid, or made adequate provision to pay, all material taxes,
except those being contested in good faith with adequate reserves under GAAP.
Borrower and each Subsidiary has obtained all consents, approvals and
authorizations of, made all declarations or filings with, and given all notices
to, all government authorities that are necessary to continue its business as
currently conducted except where the failure to obtain or make such consents,
declarations, notices or filings would not reasonably be expected to cause a
Material Adverse Change.

Except as noted herein, Borrower is in compliance with all Reporting
Requirements and the Financial Covenant(s) as of the date of this Certificate
and as of the last day of the reporting period (the preceding calendar month).
Certain covenants are summarized as follows:

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

  

Required

    

Complies

Monthly financial statements with Compliance Certificate

   Monthly, within 30 days      Yes    No

Annual financial statement (CPA Audited)

   FYE within 180 days      Yes    No

10-K, 10-Q and 8-K

   Within 5 days after filing with SEC      Yes    No

Annual Forecast (approved by Board of Directors)

   FYB within 30 days      Yes    No

Aged listing of accounts receivable and accounts payable

   Within 30 days after Reconciliation Period      Yes    No

Deferred Revenue report

   Within 30 days after Reconciliation Period      Yes    No

 

Financial Covenant

    

Required

    

Actual

    

Complies

Commitments for new funding for $4m due*

     July 31, 2010           Yes    No

Close new equity round of funding for $4m*

     August 15, 2010           Yes    No

*the above shall be waived if Borrower is EBITDA positive by

     July 4, 2010           Yes    No

Assurance of Equity Event

     August 15, 2010           Yes    No

 

Performance Pricing

    

Applies

Positive EBITDA 2 Consecutive Quarters

   Prime + 1.0%      Yes    No

Positive EBITDA Prior Quarter

   Reduced Rate Continues                                                     
     Yes    No

 

Page 2 of 3



--------------------------------------------------------------------------------

The following are the exceptions with respect to the certificate above: (If no
exceptions exist, state “No exceptions to note.”)

 

 

 

 

 

 

All representations and warranties in the Agreement are true and correct in all
material respects on this date, and the Borrower represents that there is no
existing Event of Default.

Sincerely,

 

GIGOPTIX, INC.

a Delaware corporation

   

CHIPX, INCORPORATED

a Delaware corporation

By:         By:     Name:         Name:     Title:         Title:     Date:    
     

 

Page 3 of 3